SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
110
CAF 09-02495
PRESENT: CENTRA, J.P., CARNI, LINDLEY, GREEN, AND GORSKI, JJ.


IN THE MATTER OF ELIZABETH A. ZOSH,
PETITIONER-RESPONDENT,

                     V                                             ORDER

THOMAS SMITH, RESPONDENT-APPELLANT.


LOVALLO & WILLIAMS, BUFFALO (TIMOTHY R. LOVALLO OF COUNSEL), FOR
RESPONDENT-APPELLANT.


     Appeal from an order of the Family Court, Erie County (Kevin M.
Carter, J.), entered November 18, 2009 in a proceeding pursuant to
Family Court Act article 4. The order confirmed the Support
Magistrate’s determination that respondent willfully failed to obey an
order of the court and sentenced respondent to 180 days in jail.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court